Citation Nr: 0627735	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and three friends


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board notes that by letter dated February 23, 2006, for 
good and sufficient cause shown, the veteran's motion to 
advance his case on the Board's docket, submitted by his 
representative on January 11, 2006, was granted.  


FINDING OF FACT

The veteran has arthritis of multiple joints as a result of 
service trauma.  


CONCLUSION OF LAW

The veteran's arthritis of multiple joints is due to injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for arthritis.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further action is required 
under the VCAA or the pertinent implementing record.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that his current arthritis of the 
shoulders, hands, hips, knees and back is directly related to 
trauma sustained in a car accident in 1948 while on active 
duty.  The veteran's service medical records do include 
evidence of him being injured in a car accident while in 
service.  Specifically, a report taken in November 1948 
indicates that the veteran was involved in a motor vehicle 
accident in which he sustained an injury to his chest.  
According to the report, the veteran complained of pain and 
tenderness in the right sternoclavicular joint and region of 
the third dorsal spine.  The report also notes that the 
veteran's chest X-ray was entirely negative for fracture.  
Another report taken later in November 1948 states that 
clinically, there was a sternoclavicular separation that was 
not revealed on the earlier X-rays with no evidence of spine 
fracture.  The report also indicates that the veteran did 
apparently have a mild sternoclavicular separation.

Although the veteran did not start receiving treatment for 
problems related to his arthritis until 1960, eight years 
after his discharge from active duty, the veteran claims that 
he started experiencing pain and hotness in his joints in 
1950 and there is evidence in the record of the veteran 
actually complaining of pain and irregularities associated 
with his hands, fingers and knees since 1952, shortly after 
his discharge from active service.  Specifically, on October 
14, 2004, the veteran, along with three friends, appeared and 
testified at an RO hearing.  One friend testified that the 
veteran complained of a "sore, 'hot' finger" in 1952, after 
being discharged from the Navy.  Another friend, a co-worker 
of the veteran from the Wethersfied Police Department, 
testified that he knew of the veteran having knee problems 
since 1957, when he met him.  A third friend testified that 
he had known the veteran since 1967, when he joined the 
Wethersfield Police Department, and that he witnessed the 
veteran hobble at work and he knew of the veteran having pain 
in his hands and knees.

The veteran also submitted statements from private physicians 
dated in October 2005 and November 2005, which both indicate 
that the veteran's arthritis is possibly related to trauma 
sustained in the in-service automobile accident.  However, 
neither physician provided an assessment of the likelihood of 
such a nexus.  Consequently, the veteran was afforded a VA 
medical examination in March 2006 where the examiner was 
specifically directed to provide an opinion as to whether 
there is a 50 percent or better probability that the 
veteran's arthritis is related to the injury he sustained in 
the in-service car accident.

The March 2006 VA examiner noted that the veteran's service 
medical records indicate that as a result of the in-service 
car accident, the veteran sustained a sternoclavicular 
separation clinically with negative X-ray findings for the 
right shoulder.  The examiner noted further that subsequent 
to the in-service car accident, the veteran developed severe 
osteoarthritis in his right shoulder and that a recent MRI 
had confirmed the existence of a massive disruption of the 
rotator cuff with labrale tears.  The examiner's assessment 
was that because the veteran's motor vehicle accident did 
involve an injury to his right upper extremity, more likely 
than not, his present osteoarthritis of his right shoulder is 
directly related to that accident.  The examiner opined 
further that the veteran's left shoulder osteoarthritis is 
more likely than not attributed to using that extremity more 
as a result of weakness, pain and lack of endurance in the 
right shoulder due to the right shoulder osteoarthritis.  
Finally, the examiner stated that "it is possible and [at 
least] as likely as not that when he overturned in the motor 
vehicle ... his large joint disease, i.e. osteoarthritis, is 
[at] least as likely as not ... related to the remote history 
of trauma."

The cumulative evidence of record establishes that the 
veteran has arthritis of multiple joints as a result of 
service trauma.  Accordingly, service connection is warranted 
for this disability.


ORDER

Service connection for arthritis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


